Citation Nr: 1215674	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for metatarsal callosities and plantar warts of the left foot, current rated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for metatarsal callosities and plantar warts of the right foot, current rated as 20 percent disabling. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976, and from November 1978 to June 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

In November 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case is now returned to the Board for appellate disposition.

Following the February 2012 certification of this appeal to the Board, the Veteran submitted a lay statement that contains new information regarding his appeal.  No waiver from the Veteran or his representative was received regarding initial RO review of this evidence.  However, since this appeal is being remanded back to the RO for other reasons, the Board finds that a waiver is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

At his recent VA examination in November 2010, the Veteran told the examiner that he quit his job because of his feet.  He reported that he was not currently taking any medications for his service-connected feet.  The Veteran stated that he was not taking medications for his feet because he was currently taking medications for his depression.  However, the Veteran indicated that if he were not taking his depression medications, he would be taking the medications for his feet.  He stated that the medications prescribed for his feet decrease his mental alertness, which makes him incapable of maintaining a job, to include a sedentary job.  The VA examiner determined that the Veteran would not be able to perform his responsibilities in an employment position that required extended standing and walking because of his service-connected disabilities.  Regarding a sedentary position, the examiner concluded that, "it is difficult to reconcile the subjective nature of the Veteran's contentions at management of sedimentary pain would require strong narcotics rendering him mentally ineffective in sedimentary jobs, and objective findings and clinical anatomic evidence to support this level of pain associated with non-weight-bearing conditions."  This opinion is not sufficient to grant the Veteran's claims.

Following the November 2010 VA examination, in a March 2012 statement, the Veteran reported that he was taking medications for the pain in his feet in addition to the medications prescribed for his depression.  He indicated that these medications were prescribed for his feet by the VA Medical Center (VAMC) in Jackson, Mississippi.  He stated that the February 2012 Supplemental Statement of the Case (SSOC), which described the findings of the November 2010 VA examination, was incorrect.  The recent VA treatment records document the Veteran's medications, but do not describe which medications (if any) were prescribed specifically for his feet.  Therefore, the Board finds that the Veteran needs to be provided the opportunity to identify the medications he currently takes for the pain in his feet.  These medications must then be provided to the VA examiner, so that the examiner can provide an addendum medical opinion regarding the effects of the Veteran's medications prescribed for his service-connected feet disabilities on his employability, to include a sedentary occupation.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At the most recent VA examination in November 2010, the VA examiner did not address the DeLuca and Mitchell requirements regarding the Veteran's pain in his feet.  Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 205-6.  Thus, on 
Remand, the VA examination should also determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the feet.  

With respect to the TDIU on an extraschedular basis, this claim was remanded by the Board in September 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board remanded this appeal for the RO/AMC to refer the TDIU claim to the appropriate VA officials for consideration of this claim on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011).  Upon remand, this action was not completed by the RO/AMC.  Therefore, the RO/AMC did not substantially comply with the Remand directives.  The Board must again remand this claim for this action to be accomplished.  Stegall, 11 Vet. App. 268, 271 (1998).  

Additionally, the most recent outpatient treatment records from the VAMC in Jackson, Mississippi, are dated from October 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a letter asking him to identify all medications that he currently takes for his service-connected feet disabilities, to include pain medications for his feet.

2.  Obtain all pertinent VA outpatient treatment records from the Jackson, Mississippi, VAMC, since October 2011.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining a list of the Veteran's medications prescribed for his fee, and the name(s) of the prescribing physicians, provide a VA feet examination to the Veteran in order to assist in evaluating the severity of his service-connected bilateral metatarsal callosities and plantar warts.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, to include the Veteran's medications prescribed for his feet.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5284.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  Please advise if any other diagnostic code applicable to rating disabilities of the feet (Diagnostic Codes 5276-5284) more properly describes or addresses the Veteran's symptoms associated with the service-connected metatarsal callosities and plantar warts of the feet.

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities affecting both feet.  The examiner should specifically address the effects of the Veteran's medications prescribed for his feet on his employability, to include a sedentary occupation.

The medical opinion must address whether his service-connected feet disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided 
without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, refer the claim for entitlement to a TDIU to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of Compensation and Pension Service or other designate.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

